Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The petition for a mandamus is denied. The Probate Court of Santa Clara had jurisdiction, of which it could not divest itself, and vest the jurisdiction in the Probate Court of San Francisco county, upon the facts in the record.
These proceedings for the settlement of an estate, and matters connected therewith, are not civil actions within the meaning of the Practice Act, secs. 18 to 21. The Judge of the Probate Court of San Francisco county was right in remanding the cause to the Probate Court of Santa Clara; who will proceed to act in the premises as if no order for the removal of the papers and the matter had been made.